Citation Nr: 0529485	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-25 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut



THE ISSUES

1.  Entitlement to service connection for a claimed left arm 
disorder.  

2.  Entitlement to service connection for a claimed left 
shoulder disorder.  

3.  Entitlement to service connection for a claimed right 
wrist disorder.  

4.  Entitlement to service connection for a claimed right 
hand disorder.  

5.  Entitlement to service connection for a claimed right 
knee disorder.  

6.  Entitlement to service connection for a claimed right 
calf disorder.  

7.  Entitlement to service connection for a claimed right 
ankle disorder.  

8.  Entitlement to service connection for a claimed cervical 
spine disorder.  

9.  Entitlement to service connection for claimed 
lumbosacral strain.  

10.  Entitlement to service connection for a claimed gastric 
ulcer.

11.  Entitlement to service connection for a claimed 
disability manifested by rectal bleeding.

12.  Entitlement to service connection for claimed 
pancreatitis.

13.  Entitlement to service connection for a claimed scar of 
the right arm.  

14.  Entitlement to service connection for a claimed right 
side scar.  

15.  Entitlement to service connection for a claimed stomach 
scar.  

16.  Entitlement to service connection for a claimed stomach 
cyst.  

17.  Entitlement to service connection for claimed migraine 
headaches.  

18.  Entitlement to service connection for a claimed 
disability manifested by memory loss.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1970 and from December 1970 to August 1975.  He 
also had service in the National Guard.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by RO.  

In November 2003, the veteran had a hearing at the RO before 
a Decision Review Officer.  In part, the veteran raised 
contentions referable to service connection for the 
residuals of surgery to repair a hernia.  That claim has not 
been certified to the Board on appeal nor has it otherwise 
been developed for appellate purposes.  

Therefore, the Board has no jurisdiction over that claim and 
it will not be considered below.  38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.101 (2005).  However, it is 
referred to the RO for necessary action.  

After reviewing the record, the Board will remand the 
following issues involving service connection to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.:  1) 
left arm disability; 2) left shoulder disability; 3) right 
hand disability; 4) right knee disability; 5) right calf 
disability; 6) right ankle disability; 7) cervical spine 
disability; 8) lumbosacral strain; 9) a gastric ulcer; 10) 
hemorrhoids; 11) pancreatitis; 12) a scar of the right arm; 
13) a right side scar; 14) a stomach scar; and 15) and 
migraine headaches.  




FINDINGS OF FACT

1.  The veteran is show as likely as not to have the 
residuals of a right ankle fracture that was manifested in 
service.  

2.  The veteran is not shown tohave memory loss due to head 
trauma or other event of incident of his service.  

3.  On November 18, 2003, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant requesting withdrawal of the appeal of service 
connection for a stomach cyst.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, 
his disability manifested by the residuals of a right ankle 
fracture is due to an injury that was incurred in service.  
38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 3.303 (2005)  

2.  The veteran is not shown to have a disability manifested 
by memory loss due to disease or injury that was incurred in 
or aggravated by service.  38 U.S.C.A. § 1110, 1131, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159, 3.303 (2005).  

3.  With respect to the issue of service connection for a 
stomach cyst, the criteria for withdrawal of a Substantive 
Appeal by the veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duty to Assist

Prior to consideration of the merits of the veteran's 
appeal, the Board must ensure that the VA has met its 
statutory duty to assist the veteran in the development of 
his claim.38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA 
must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. 5103A.  

In particular, VA must notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  In particular, the RO must ensure that the 
veteran has been notified of the following:  (1) the 
information and evidence not of record that is necessary to 
substantiate each of his specific claims; (2) the 
information and evidence that VA will seek to provide; (3) 
the information and evidence that the veteran is expected to 
provide; and (4) the need to furnish VA any evidence in his 
possession that pertains to any of his claims, i.e., 
something to the effect that he should give VA everything he 
has pertaining to his claims.  

By virtue of information contained in letters, dated in 
September 2002, the RO and the VA Appeals Management Center 
(AMC) in Washington, D.C., informed the veteran and his 
representative of the information and evidence needed to 
substantiate and complete a claim for VA benefits.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 1112 (2004).  

In this case, however, such notice was not sent to the 
veteran until well after the initial unfavorable rating 
decision.  Nevertheless, any defect with respect to the 
timing of that notice was harmless error.  

Indeed, the January and February 2005 notices provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC), issued in January 
2003; and the Supplemental Statement of the Case (SSOC), 
issued in January 2004, notified the veteran and his 
representative of the evidence needed to establish the 
benefit sought, as will as his and VA's respective 
responsibilities regarding the acquisition of such evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The evidence received in support of the veteran's appeal 
consists of the following:  the veteran's service medical 
and personnel records; records reflecting the veteran's 
admission to Park City Hospital in December 1979; records 
reflecting the veteran's treatment at the Yale - New Haven 
Medical Center from August 1993 through June 2000; records 
reflecting treatment by or through the offices of Dr. Y. 
from March 1996 through November 2002; records from Gaylord 
Outpatient Services, reflecting the veteran's treatment from 
November 1998 through May 2000; a statement, dated in March 
2000, from T. C. P., M.D.; records reflecting the veteran's 
treatment by the VA from August 2002 through January 2004.  

Having reviewed the complete record, the Board believes that 
there is ample medical and other evidence of record upon 
which to decide the veteran's claim.  

Moreover, the Board is unaware of, and the veteran has not 
identified, any additional evidence, which is necessary to 
make an informed decision on either issue on appeal.  

In this regard, the Board notes that the veteran did not 
respond to either of the letters sent by the RO or by the 
AMC in January and February 2005.  Thus, the Board believes 
that all relevant evidence that is available has been 
obtained.  

Finally, the Board notes that the veteran and his 
representative have been accorded ample opportunity to 
present evidence and argument on the veteran's behalf.  
Indeed, the Board notes that in June 2003, the veteran had a 
hearing at the RO before a decision review officer.

Given the foregoing efforts to assist the veteran, further 
development of the case would serve no useful purpose.  
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on Factual Background with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426 (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran should 
be avoided).  

Indeed, the Board finds that the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims of entitlement to service 
connection for right wrist disability and for memory loss 
due to head trauma.  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him in the development of those claims.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(discussing prejudicial error).  Accordingly, the Board will 
proceed to the merits of the appeal.  


II.  The Facts and Analysis

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established 
that a particular disease or injury resulting in disability 
was incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
38 C.F.R. § 3.303(b).  

Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
particular disability, there must be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).


A.  The Right Ankle

A review of the evidence discloses that in October 1968, the 
veteran injured his right ankle playing football.  There was 
question as to whether the ankle was fractured or sprained.  

The X-ray studies taken in October 1968 and July 1969 
suggested the possibility of a fracture, and in October 
1968, and he was given a temporary profile which limited his 
duties due to a fractured right ankle.  In July 1969, 
however, he was given a temporary profile due to a sprained 
right ankle.  

In any event, following the initial injury in service, the 
veteran continued to receive treatment for his right ankle.  
Indeed, at his hearing before a Decision Review Officer in 
November 2003, he testified that during the previous 6 
months, he had been seen at the VA for right ankle problems. 

In light of the foregoing, the Board finds the evidence in 
relative equipoise with respect to the claim of entitlement 
to service connection for the residuals of a right ankle 
fracture.  

That is, there is an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  Under such circumstances, all 
reasonable doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Accordingly, service connection for the residuals of a right 
ankle fracture is warranted.  


B.  The Memory Loss

During his hearing in November 2003, the veteran testified 
that in service in 1969, he had injured his head in a motor 
vehicle accident.  He noted that since that time, he had 
experienced memory loss.  

Although the veteran was involved in a motor vehicle 
accident in October 1969, his service medical records are 
completely negative for any competent evidence of an 
associated head injury or memory loss.  

Indeed, during his service separation examination in 
November 1970, he responded in the negative, when asked if 
he then had, or had ever had, memory loss.  Moreover, a 
psychiatric evaluation was normal.  

Records reflecting the veteran's treatment since service are 
also negative for any complaints or clinical findings of 
disability manifested by memory loss.  The only reports to 
the contrary come from the veteran.  

As a layman, however, he is only qualified to report on 
matters which are capable of lay observation.  He is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

Therefore, his opinion, without more, cannot be considered 
competent evidence of service connection for disability 
manifested by memory loss.  Absent such evidence, service 
connection is not warranted.  


C.  The Stomach Cyst

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. § 20.202 (2004).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2003).  

During his hearing in November 2003, the appellant withdrew 
his appeal with respect to the issue of entitlement to 
service connection for a stomach cyst.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  

Accordingly, the Board does not have jurisdiction to review 
the issue of entitlement to service connection for a stomach 
cyst; and therefore, it is dismissed.



ORDER

Service connection for right ankle fracture residuals is 
granted.  

Service connection for memory loss is denied.  

The appeal of the issue of service connection for a stomach 
cyst is dismissed.  




REMAND

As noted, the veteran also seeks entitlement to service 
connection for the following:  1) left arm disability; 
2) left shoulder disability; 3) right hand disability; 4) 
right knee disability; 5) right calf disability; 6) right 
ankle disability; 7) cervical spine disability; 8) 
lumbosacral strain; 9) a gastric ulcer; 10) disability 
manifested by rectal bleeding; 11) pancreatitis; 12) a scar 
of the right arm; 13) a right side scar; 14) a stomach scar; 
15) and headaches.  

At his November 2003 hearing, the veteran testified that the 
foregoing disabilities were related to specific incidents in 
service.  

In particular, he stated that during a May 1999 painting 
detail in the National Guard, he had hit his head and 
injured his neck, left shoulder, left arm, and low back.  He 
reported that he had seen a Dr. Y., for residual neck 
disability, the last time approximately 5 to 6 months prior 
to the hearing.  

Although Dr. Y.'s records, reflecting the veteran's 
treatment from March 1996 through November 2002 have been 
associated with the claims folder, more recent records have 
not.  

During his hearing, the veteran also testified that from 
September 1975 through January 1976, he had been treated for 
ulcer disease and pancreatitis by J. G., M.D., Although the 
veteran was treated by for such disabilities by Dr. G. in 
December 1979, the earlier records have not been associated 
with the claims folder.  

During his hearing, the veteran further testified that he 
had experienced rectal bleeding in service and that in 1979 
or 1980, he had undergone a colonoscopy at the Yale - New 
Haven Medical Center.  The report of that colonoscopy has 
not been associated with the claims folder.  

On VA Form 21-4142, dated in September 2002, the veteran 
reported that from 1980 to 1986, he had been treated at the 
Yale - New Haven Medical Center for colon polyps and rectal 
bleeding.  

To date, the veteran has not had a VA examination with 
respect to his claims of entitlement to service connection 
for the following:  1) left arm disability; 2) left shoulder 
disability; 3) right hand disability; 4) right wrist 
disability; 5) right knee disability; 6) right calf 
disability; 7) cervical spine disability; 8) lumbosacral 
strain; 9) a gastric ulcer; 10) hemorrhoids; 
11) pancreatitis; 12) a scar of the right arm; 13) a right 
side scar; 14) a stomach scar; 15) and migraine headaches.  

Accordingly, these matters are REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to ask Dr. Y. to furnish copies of 
records reflecting the veteran's 
treatment from November 2002 to the 
present.  Such records should include, 
but are not limited to, outpatient 
records, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the appellant provide any such 
records he may have in his possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

If the requested records are 
unavailable, notify the appellant and 
her representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).  

2.  The RO should take appropriate steps 
to ask J. G., M.D., to furnish copies of 
records reflecting the veteran's 
treatment from September 1975 to January 
1976.  Such records should include, but 
are not limited to, outpatient records, 
discharge summaries, consultation 
reports, X-ray reports, laboratory 
studies, daily clinical records, 
doctor's notes, nurse's notes, and 
prescription records.  Also request that 
the appellant provide any such records 
he may have in his possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

If the requested records are 
unavailable, notify the appellant and 
her representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

3.  The RO should take appropriate steps 
to request that the Yale - New Haven 
Medical Center furnish records 
reflecting the veteran's treatment from 
1979 through 1986.  Such records should 
include, but are not limited to, the 
report of a colonoscopy performed in 
1979 or 1980, as well as outpatient 
records, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records.  Also request 
that the appellant provide any such 
records he may have in his possession.  

Failures to respond or negative replies 
to any request must be noted in writing 
and associated with the claims folder.  

If the requested records are 
unavailable, notify the appellant and 
her representative in accordance with 
the provisions of 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).  

4.  When the actions in paragraphs 1, 2, 
and 3 have been completed, schedule the 
veteran for orthopedic and neurologic 
examinations to determine the nature and 
etiology of any disabilities of the left 
arm, low back, left shoulder, right 
hand, right knee, right calf, neck, 
and/or lumbar spine found to be present.  

The neurologic examination should 
evaluate the nature and etiology of any 
headache disorder found to be present.  

All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

In performing the examination, the 
examiner must set forth/answer the 
following:  

a.  List as precisely as possible 
the diagnoses of all of the 
veteran's current disorders of the 
left arm, low back, left shoulder, 
right hand, right knee, right calf, 
neck, and/or lumbar spine.  Also 
list a precisely as possible the 
diagnosis of any headache disorder 
found to be present.  In so doing, 
list the findings to support each 
diagnosis.

b.  For each current disability of 
the left arm, low back, left 
shoulder, right hand, right knee, 
right calf, neck, and/or lumbar 
spine, or headache disability, 
render an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), 
or less likely than not (i.e., 
probability less than 50 percent) 
that such disability is the result 
of any event in service.  

The rationale for all opinions must 
be set forth in writing.

If the examiner cannot answer any 
of the above questions, he or she 
should so state.

5.  When the actions in paragraphs 1, 2, 
and 3 have been completed, schedule the 
veteran for gastrointestinal examination 
to determine the nature and etiology of 
any ulcer disease found to be present.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

In performing the examination, the 
examiner must set forth/answer the 
following:

a.  List as precisely as possible 
the diagnoses of any ulcer 
disease(s) found to be present and 
the findings supporting each 
diagnosis.  

b.  If ulcer disease is found, 
render an opinion as to whether it 
is more likely than not, at least 
as likely as not, or less likely 
than not that such disability is 
the result of any event in service.  

The rationale for all opinions must 
be set forth in writing.

If the examiner cannot answer any 
of the above questions, he or she 
should so state.

6.  When the actions in paragraphs 1, 2, 
and 3 have been completed, schedule the 
veteran for an examination of the anus 
and rectum to determine the nature and 
etiology of any disorder(s), manifested 
by rectal bleeding, found to be present.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

In performing the examination, the 
examiner must set forth/answer the 
following:

a.  List as precisely as possible 
the diagnoses of all of the 
veteran's current disorders 
manifested by rectal bleeding.  

b.  For each current disorder 
manifested by rectal bleeding, 
render an opinion as to whether it 
is more likely than not, at least 
as likely as not, or less likely 
than not that such disability is 
the result of any event in service.  

The rationale for all opinions must 
be set forth in writing.

If the examiner cannot answer any 
of the above questions, he or she 
should so state.

7.  When the actions in paragraphs 1, 2, 
and 3 have been completed, schedule the 
veteran for an examination to determine 
the nature and etiology of any disorder 
of the pancreas found to be present.  
All indicated tests and studies must be 
performed, and any indicated 
consultations must be scheduled.  The 
claims folder must be made available to 
the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

In performing the examination, the 
examiner must set forth/answer the 
following:

a.  List as precisely as possible 
the diagnoses of all of the 
veteran's current disorders of the 
pancreas.  

b.  For each current pancreatic 
disorder, render an opinion as to 
whether it is more likely than not, 
at least as likely as not, or less 
likely than not that such 
disability is the result of any 
event in service.  

The rationale for all opinions must 
be set forth in writing.

If the examiner cannot answer any 
of the above questions, he or she 
should so state.

8.  When the actions in paragraphs 1, 2, 
and 3 have been completed, schedule the 
veteran for an examination to determine 
the nature and etiology of any scars 
found to be present on his right arm, 
right side, or stomach.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  The claims folder must be 
made available to the examiner for 
review, and the examiner must verify 
that the claims folder has, in fact, be 
reviewed.  

In performing the examination, the 
examiner must set forth/answer the 
following:

a.  List as precisely as possible 
the location of any scar(s) on the 
veteran's right arm, right side, 
and/or stomach.  

b.  For each scar on the veteran's 
right arm, right side, and/or 
stomach, render an opinion as to 
whether it is more likely than not, 
at least as likely as not, or less 
likely than not that such 
disability is the result of any 
event in service.  
The rationale for all opinions must 
be set forth in writing.

If the examiner cannot answer any 
of the above questions, he or she 
should so state.

9.  When all of the requested actions 
have been completed, undertake any other 
indicated development, such as the 
scheduling of any indicated VA 
examinations, and then readjudicate the 
issues of entitlement to service-
connection for the following 
disabilities:  1) left arm disability; 
2) left shoulder disability; 3) right 
hand disability; 4) right knee 
disability; 5) right calf disability; 6) 
right ankle disability; 7) cervical 
spine disability; 8) lumbosacral strain; 
9) a gastric ulcer; 10) hemorrhoids; 
11) pancreatitis; 12) a scar of the 
right arm; 13) a right side scar; 14) a 
stomach scar; 15) and migraine 
headaches.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, he and his representative 
must be furnished an SSOC and afforded 
an opportunity to respond.  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  The veteran need 
take no action unless he is notified to do so.  It must be 
emphasized, however, that the veteran has the right to 
submit any additional evidence and/or argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


